Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 1 of 30




                Exhibit 4
         Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 2 of 30

                Oun Lnnv or           PEnpETUAL Hnrp Carrrortc CHURCH
                             4795 llchester Road, Ellicott City, MD 21043
                                  41   0.747.43   34   -   zaww.olphparish.org
                                                                       Rev. Erik J. Arnold, Pastor




November 23,2018

The Honorable Ketanji Brown Jackson
United States District Judge
United States District Court for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue N.W.
Washington, D.C.20001


Dear Judge Jackson:

I am writing on behalf of   James Wolfe, who is scheduled for sentencing on December       20,2018

I have known Jim and his family since 2007 when I began serving as pastor at their parish here
in Ellicott City. I am aware of the offense to which Jim has pleaded guilty, and I am writing to
share with you some of what I know about Jim's character and integrity, in the hope that you
may take some of this into consideration as you determine his sentencing.

Jim and his wife have had a quiet but consistent presence here in our parish over the years. I
believe that Jim's faith is sincere and authentic, best evidenced in his desire to serve. From 2010
until now in 2018, Jim has taken partin our Catholic Charities Our Daily Bread Casserole
Program which serves the hungry and homeless in Baltimore City. Part of Jim's service has
included attending the meal service days over these years. In his current situation, in the time
since these recent events have unfolded, Jim has given even more time to serving at Catholic
Charities in Baltimore City. I do believe this reflects his heart's sincere desire to serve and to be
of service to others.

In the time since his arrest and guilty plea, I have grown closer to Jim and his family and have
witressed his sincere desire for repentance and reconciliation. From my point of view, as a
Catholic priest, any desire to make amends must begin at that most profound level of our
relationship with God and then flow out from there into our relationships with others and with
society. If it does not begin in the heart in this way, then such desire to make amends will
probably prove to be short-lived. I share this with you because I believe Jim's desire to make
amends is heartfelt. I have seen this not only in my work with him over the past several months
but also in his participation in our parish's Christian twelve-step program Celebrate Recovery.
This weekly program joins the traditional twelve-steps with Biblical principles that are meant to
bring individuals to a place of healing, wholeness, and accountability.

As I mentioned earlier, I share all of this with you in the hope that you may take some of this into
consideration as you determine his sentencing. I know that the criminal charges and ensuing
events have severely affected Jim's life and I have witnessed the personal toll it has taken on Jim
        Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 3 of 30




and his family. In light of this, I am writing with the hope that you may give consideration to a
punishment that would minimize his incarceration or confinement.

As I make this request, let me also share a little of my background in order to give some context.
I was ordained a Roman Catholic priest in 1999 and have been serving as pastor at Our Lady of
Perpetual Help in Ellicott City since 2007. Before my yeaf,s in seminary,I obtained a B.S. in
Computer Science as well as a B.A. in History from the University of Maryland, Baltimore
County. My years in seminary were spent in Rome where I earned both a Baccalaureate Degree
in Saued Theology and a Licentiate Degree in Sacred Theology. My real joy, over these nearly
twenty years as a priest, has been my service to our parishes and our parishioners. It is out of this
context, as a priest and pastor, that I r,wite on behalf of Jim.

Thank you for your time and consideration, I am grateful for it.




             t-o@
Sincerely,

  I?e*-
Rev. Erik J. Arnold
Pastor
        Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 4 of 30




November 19,2018

The Honorable Ketanii Brown Jackson
United States District Judge
United States District Court for the
District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue N.W.
Washington, D.C. 20001

Thomas E. Auld

Falls Church, Virgini a

Dear Judge Jackson:

I am writing to you on behalf of Jim Wolfe, a friend and professional colleague I understand will
be sentenced on December 20,2018. I am aware of the offense for which Jim has both
confessed and taken full responsibility.

I am deeply disappointed by Jim's decisions. The integrity of our national security   system
depends on the public's confidence in each person entrusted with guarding confidential
information. I believe Jim will spend the rest of his life regretting what he did and working to
regain the trust of friends and colleagues. That is heavy punishment in itself.

I met Jim in August 2003 when I began working on the U.S. Senate Select Committee on
Intelligence (SSC| as a Professional Staff Member. Jim was the head of security for the
committee and managed everl.thing from staff and committee member security clearances, to
overseeing who had access to committee spaces and ensuring all classified materials from any
U.S. Government organization were properly handled and stored. To keep his job for so many
years, Jim had to win and hold the confidence of senior staff leaders and senators on the
committee and show that he was a non-partisan expert with the highest level of discretion.
Given competing agenda among senators and staff, Jim heard and saw many sensitive issues that
required the highest degree of care. In my more than two years on the committee, I never knew
of an instance where Jim violated the trust of members or staff.

After I left the committee, I moved to a position at the Office of the Director of National
Intelligence. My duties took me to the SSCI occasionally, and I usually saw Jim briefly during
those visits. I also think we saw each other a few times socially over the years at holiday
gatherings around Capitol Hill. We have been connected on social media since about 2016.
Finally, I have kept up with Jim indirectly over the years through friends from the SSCI.

As for my background, I retired from the Air Force Reserve in August 2018, after 40 years of
service on active duty, in the Air National Guard and in the Air Force Reserve. I also retired as a
senior executive from federal civil service after 30 years ofservice in the Intelligence
Community and in the national security policy world. I now work in the private sector for a


                                                                                                   T
        Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 5 of 30



multinational defense firm. I am a graduate of the University of Pittsburgh where I earned a
Master in Public and International Affairs and the University of South Carolina where I earned
separate Bachelor of Arts degrees in German Language and in Journalism.

In the course of my professional life in the military and federal civil service, I have seen many
cases of personal failure, including some very serious ethical lapses that have derailed careers
and personal lives. I have seen people refuse to acknowledge the harm they have done.

Conversely, I have seen people acknowledge their failures, make restitution, learn, grow and
move on to useful lives in the professional world and in their communities. I think that is where
Jim is today. He wisely and humbly realized that his actions mean his life is going to be
different and that he has years of rebuilding ahead of him. He did the right thing in fully
confessing his offense.

Jim is now at the mercy and grace of your court for a decision that will shape the course of his
life. It is a tragedy and a heartbreaking reality to me that a few moments of indiscretion have
eclipsed Jim's long career of honorable service. However, I believe Jim is a good man who has a
conscience. He understands the difference between right and wrong, honoring an oath and
violating an oath. He has the capacity for humility, to learn, and to contribute to his community
again in new ways. Finding that place to contribute may be the biggest challenge of his life
going forward.

I respectfully ask that when you consider the options for Jim, you will take account of decades of
faithful past service to our country, as well as the potential he still has for new service. I hope
your sentence will allow Jim the opportunity begin that work immediately.




I              t
Thomas E. Auld




                                                                                                    2
                Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 6 of 30

                                                         Bonita Bishop

                                                   Pflugerville, Texas



The Honorable Ketanji Brown Jackson
United States District Judge
United States District Court for the
District of Columbia
E. Barrett Preffyman United States Courthouse
333 Constitution Avenue N.W.
Washington, D.C.20001

Re: James Wolfe

Dear Judge Jackson:

This letter is concerning the case of James Wolfe (Jimmy as we know him), and to give you insight of who he has been and
still is now.

A little background on me, I am72 years old and mamied to his Uncle Mike. I met James Wolfe when I dated his Uncle Mike
when we were in high school. I have some college education but have worked in the corporate world for many years and
then worked with doctors and psychologist. I have raised two children who I am very proud of. Jimmy's mother is deceased,
and I am proud to stand beside this man as I know his heart.

As his family he has shared the case with us and that he pleaded guilty taking responsibility for his actions. I have known
Jimmy since he was approximately 3-4 years old. He was raised in a middle-class family and taught to be loving, caring to
others, giving and to always do his best. He grew up with values, love for family and country and respect for others.

His Uncle Mike speaks about as a young man active in sports well liked by all his peers and how proud when Jimmy was also
Soldier of the Week, Soldier of the Month, Soldier of the Quarter and Soldier of the Year, in Asfterdoch, Germany in 1984-
85. This attest to the man who has always done his best in everything he has embarked on. Jimmy has always shown
integrity in all he did whether it be sporls as a young man, as a soldier and his job as a member of U.S. Senate staff. This is
who he was then and who he is now.

His goal in life, as we know, was to serve his country and the people in it to the best of his ability and he has served in the
military and approximately 35 years in the government in the U.S. Senate His impeccable career up to this point speaks for
itself. I believe he has tried to do this with integrity. He is a valuable, responsible, an asset to his community and by all who
know him. It would be unjust to wipe away or mire all the good years he has given to the administration due to one bad
judgement or mistake.

Many will veriff to you he is an educated, dedicated, dependable, conscientious, human being who cares about his family
and country. This has taken such a toll on his family life, his self-esteem and self -worth. He has asked all his family for
forgiveness for making a wrong decision and failing to be beyond reproach. We feel he did not fail. His wife, children and
whole family stand behind him. We know that not one of us can say we have not made a mistake or that we are perfect.

As of all human beings he made a bad judgement and mistake. We all also know that this does not excuse it but hope
through an act of some compassion will not let it run his life after so many years of dedication to his country and job. We ask
that you as another human being with the authority to take all of this in your consideration while making your decision in a
fair manner and consider a minimal judgement.


Regards,




Mrs. Bonita Bishop
                 Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 7 of 30



   Novembe           ( 1, 2018

  THE HONORABLE KBTANJI BRO\^TN JACKSON
  UNITED STATES DISTRICT JUDGE
  UNITED STATES DISTRICT COURT FOR THE
  DISTRICT OF COLUMBIA
  E. BARRETT PRETTYMAN UNITED STATES COURTHOUSE
  333 CONSTITUTION AVENUE N.W.
  WAS H IN GTON, D. C. 2OOO 1


  Your Honor,


  I am writing
             to express my support for Mr. James A. wolfe and to provide
                                                                               my perspective on
 Jim's character and his ability to continue to make
                                                     a significant contribution to his community.

 I have known     Jim since 1999, when I started on the senate select
                                                                          committee on lntelligence as
  a Professional staff Member and Jim was the committee's
                                                                  security officer. we immediately hit
  it off due to our prior service in the U.s. Army and
                                                       Jim's willingness to walk me through the
 ropes on how things were done on the Committee.
                                                         Jim was on active duty from 1gg3 to 1gg7
 and mobilized in 1990 and 1991 during operations Desert
                                                                shield and Desert storm. He joined
 the Senate lntelligence Committee in 1gg1.


A little on my background. I graduated from the United
                                                          states Military Academy (west point) in
1972 and then served in the Army for 27 lzyearsas
                                                       an lnfantry officer before retiring as a
colonel and joining the senate lntelligence committee in
                                                            october 1ggg. I worked as a
Professional staff Member on the committee for
                                                   17 years with primary duties as the budget
monitor for the Central lntelligence Agency. I retired
                                                       from the Committee in June, 2017.

During those 17 years I came to know Jim extremely
                                                    well, both professionally and personally.
As the Gommittee's security officer, Jim was responsible
                                                         for maintaining control of thousands of
highly classified documents received from agencies
                                                   within the lntelligence community as well
as those created by the committee, ensuring only those
                                                        with the proper security clearances had

                        Southport N.C.
             Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 8 of 30



   access' Jim also served as liaison to lntelligence Community
                                                                   representatives for all our
   briefings and hearings and for conducing background
                                                         investigations of staff members. As well,
   Jim served as the Committee Archivist responsible for records
                                                                    dating back to the church
   committee and coordinating the declassification process
                                                             for classified material. During hearings
  and meetings on highly classified issues, Jim was responsible
                                                                   for getting witnesses into and out
  of committee spaces securely and discreetly. Needless
                                                            to say, this was a tremendously
  important and serious job dealing with our Nation's
                                                       most sensitive secrets. one of critical
   importance to our national security. Jim performed
                                                            his duties in an exceptionally competent and
  efficient manner' He was known throughout the senate
                                                                  and House of Representatives as well
  as within the lntelligence community as someone
                                                         who knew his trade well and could be
  counted on to "get it right" the first time. His reputation
                                                                was impeccable. I believe this is the
  reason when Jim was charged with lying to the FBI
                                                           the committee chairman, senator Richard
  Burr' and Vice chairman, senator Mark warner, said
                                                              in a joint statement that while they were
 troubled to hear of the charges against Jim, the
                                                      charges did not appear to include anything
 related to the mishandling of classified information
                                                         and also acknowledged Jim,s honorable past
 service, stating, "This news is disappointing, as the
                                                          former staffer in question served on the
 Committee for more than three decades, and in the
                                                          Armed Forces with distinction.,, An
 acknowledgement of Jim's character, integrity and good
                                                                 behavior prior to this event.

  Personally, Jim and I have grown to be good friends
                                                      over the years. I could always count on
  him for support and encouragement both at work
                                                   and outside work as we sociatized wiih our
 wives and friends' when I participated in the "JFK
                                                    50 Mile" race in Maryland, Jim was there as
 my support person providing food' water, clothing
                                                   and morale support to help me make it to the
 finish line' we also both ran in numerous cherry Blossom
                                                            10-mile races in washington Dc,
supporting each other and building comradery with other
                                                          staff on the Committee and I often
stayed at Jim and Jane's home in Maryland when I participated
                                                                 in nearby triathlon races. when
Jim and Jane married, my wife and I invited them to
                                                     spend time in our condominium in Emerald
lsle' North carolina as a mini-honeymoon, which they
                                                       did. Both my wife and I are proud to
consider Jim and Jane as good friends.


I understand the seriousness of lying to the FBl,
                                                  the charge to which Jim has plead     guilty. I am
also aware of the severe emotional, physical and mental
                                                        anguish he has suffered as a result of
           Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 9 of 30



  his actions' His reputation can probably
                                             never be restored. I know Jim,s wife
                                                                                     and sons, one
 who is in the Army in Korea, have also
                                           been embarrassed and disappointed
                                                                                   by Jim,s conduct.
 ln fact' his whole life turned upside
                                       down, and although this was due to
                                                                             his own actions, it
 should not diminish the fact that prior
                                         to this incident Jim's life was exemplified
                                                                                     by the highest
 standards of duty and service to his
                                        community and our country.

 James A' wolfe is a good man who
                                     made a terrible choice and has paid
                                                                            a significant price
already' I hope and pray that you witl consider
                                                  his conduct and contributions prior
                                                                                       to this
incident and consider his potentialfor
                                       continued service to his community
                                                                             and the nation after
this sentencing. Thank you for considering
                                             this letter.




SINCERELY,


                          a
RANDALL D. BOOKOUT

SOUTHPORT,        N   C
      Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 10 of 30




                                                                David Byrnes

                                                                Alexandria , VA

                                                                5 November 2018



The Honorable Ketanji Brown Jackson
United States District Judge
United States District Court for the
District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue N.W.
Washington, D.C.20001

Dear Judge Jackson;
                                                                          you prepare
My name is David Byrnes and I write to you on behalf of James Wolfe as
to sentence Jim tor t'he offense to which he has pleaded guilty' By way of background'
                                                                              a CIA
l've served , .otbin"d 40 years of service as a Marine Corps Officer and as
Officer and have known Jim for over 15 years'
                                                                           much as I'm
My relationship with Jim has been both professional.and personal and as
                                                                     a committed friend. I
tu'lrv a*"re of Jim's actions and sadden by this situation, I remain
                                                                                good
navofnown Jim through the best and woist of times and he is a humble and
                                                                              I know
man whose love for hii sons, Bennett and Elliott is without question. Sadly,
                                                                                    the
from our conversations just how overwhelmed and disheartened he has been by
pain he has caused his familY.
                                                                                  of the
Regrettably, "the Jim" that has appeared in your Gourt is not the full measure
                                                                            his sons    and
man I have known. In the end, his guilty plea was the right move for !im,
his wife Jane and as he rebuilds hii life, I continue to stand by him' Since
                                                                              his
                                                                    in supporting  a local
retirement, it was of no surprise to me to hear of his commitment
                                                                                       to
Homeless Shelter, much like he did in supporting my family when I was deployed
                                                                  was gone for a  year  at a
both lraq and Afghanistan. On a number of occasions while       I
time he reached out to my family, while providing my children with tours of the US
                                                                         nature of my
Capitol and being someone for ihem to ialk to as needed. By the very
                                                                                          to
work, there were very tew individuals such as Jim who were capable or even willing
make themselves available'
                                                                               Marine
 Many years ago, as a former graduate of the Naval Justice School and as a
 Om""iwho piesided over a number of Court-martials and Administrative       Separations,
 I always trieil (du;;g in" sentencing phase) to measure the individuals
                                                                          intent related
 to thq.event witfr their prior good deeds, character, remorsefulness and how the very
                                                                                   For
 nature and seriousness of tie offense affected the community and their family'
       Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 11 of 30



those of us who have known Jim, I can truly say he's a good person focused on family,
friends and community who is sincerely remorseful and apologetic. By his own wrong
doings and through these difficult times he has found a path to goodness in helping
those less fortunate as he continues to take those important steps in rebuilding his
relationship and creditability with his wife and sons'

ln closing, I sincerely ask for your consideration as it relates to the greater good as
you impose your compassionate justice.

           lly,
               Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 12 of 30

                                       Jnnars R. CnpprR, Jn.
                                            Lr. Grrurnnl, USAF RerREo


                                               Fnrnrnx, VA
                                                                         Novttt\onr       li, zolS
T.                                                       (*^ro
                                                                         -biv"o^
\,\n t   t"[                                            Ju l"c.
 \,[ni[zl*V?s D ittrt"t_ Crrr+ \,,*-
    bi*[r]+ C-t \aFrb)q       \*'
E.6c'rrc+t       nnY\ lly\'r 14 SUL 0^rrlhc,,t<o-
3=E C-omhtu{t b,n A.{enue, N.W.
r,{+ta^iq3*"", .c,- aooot b
                \
  'J\ DLl.r $.arr".:
  TA riu thr,                          e-   bk-         &r^    VAo                   h\A' lmno
  A.      Ir,\oKz. *l\rr,u.*           f           ,.,*:AarrtL.ro         bh r\\ {-' "
  =e^rb-itQ 6                  \=rr, \V4r ao{b                               lt      c-F1 clwq,Ee^

 \ \-= 4^6" += 1,ili.i,. h.e-                                                               eill
                                                                                           .-J
                                                                                                   u
   6q
                      \
                           b                   {b^/qn          :I       zernJ ln H*_
   -]-n                       &nn             D4   nr                   ol)7-r   b.-D     \f"oflt,
   crll
  :I,.\
 :L                              tt*
                                       \t^.r-
                                            ?-DLO +=
                                                             N.'h an A,L
                                                            on, ?on[<Z
                                                t/n&,csec rutz.,r,{
                                                                         I
                                              aNd. \ndb,n          {-\r"b
                                                                     o.^=
                                                                         \\*F^t                        t,



                                                              Sn{.ili             pLz^
                               b   t

                                                                                     h
                                                                                                       I
 @na.V.hoJ,-               I^le\\i
                                                                 \^*t            t       I M,ttZ
                                                                                            I
                                      (s)
           Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 13 of 30


bee..l       & p"UL,'.rl                               nlu- in       [o,1a
Qq' bh.*^ a--, &                    .ro.{-i. Cw rnlS {n"h*t           t\



:L               lN            h^i ll         z4
(*r l1       \t*- tfY\44\,..,_                     Yals
                  r ftle- hp                                     , ar.rl'\ArrJ
                                              s
l\                        :rcl]ir\\
     \*-
                                  \
                                                   t
                                                          lr\    \qS aa
\"\ewbrln^{ ktrc^A                    T      \.4
                                             G^-
                                                            +=o D          cor"(   b*^
lolags     ir..            rart ft;i d .-*fl I                       hDt/          a
t*&; u'lr3 a-nrQ vyws\.+E
Sg€+s4e                                       for*              tA
                                                                     ?bUHc^l
                           *4,                          w
                                    /
                                        Y^
                                             Ir
                   \^O?                                                                   -n^
                           Pw!\/\tw
I                                                 I*.t-to:q4 $lucw .ftrr,
    L,f       \4                                  u^l
          J
                    bv a      A?9
                      ry1                                   nJ ua^4 ru               v-7 \\ A),"9
                      rN
                      .<)                                    tt
                                                            \r I      _raYrer^cn
                    -f"r                                                    ?
                                                                                    ullvnrt
                                                            ?     Jv\oe4            vyrrzzp
                   l.'lY           -7
                                        ,tlttLl                   +rrl     o@l ,T)y 1
aryuvvt              *r\ ,l 6t                                               z> varAn
                                                        a 11       6eh'             (-
                                                    (    oY            vr rulr      Dl\cno\lx
          7\Y 'Y\ vto uh
                                                                  '                \nt.5
                     k *tall q -4\                          rT ?r€M             vfl* \ LC
                    ';Tw\' lE                               ong D     Wl         IUL-T
                                         -tw t                           "T         a -Y\
                      Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 14 of 30
                                                            G)
   Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 15 of 30




                                           Washington, DC
                                           November L4,20LB

The Honorable Ketanji Brown fackson
United States District Court for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, N.W.
Washington, D.C. 20001

Dear fudge fackson:

       I am writing in the hope that the information in this letter will
assist the Court in understanding the important contributions of James
A. Wolfe to the work of the Senate Select Committee on Intelligence.

       I should say at the outset that I am aware, from public reporting
and documents, of the charges against fim and his plea. I believe in the
need for candor in statements to law enforcement officers, as well as to
the Congress, and appreciate that |im has accepted responsibility for the
conduct he has acknowledged, conduct that was inconsistent with
everything I have known about him. It is my understanding that no part
of the charges concern use or disclosure of classified information.

        From 1,979 to 1995, I served as Senate Legal Counsel, a position
created by Title VII of the Ethics in Government Act of 1,978. In addition
to representing the Senate, its committees, members, and employees in
litigation relating to official matters, my office worked with committees
on a range of matters including investigations. Iim began to work at the
Senate Intelligence Committee in L9B7 and I had occasion to interact
with him from then until I concluded my service as Senate Legal Counsel
in 1995. I returned to the Congress in2002, first as General Counsel to
the f oint 9 /LI Inquiry of the Senate and House Intelligence Committees
in2002, and then as the Minority Counsel (2003-2006) and the General
Counsel (2007-20L1) of the Senate Intelligence committee. During my
time at the senate Intelligence committee, from 2003-20L1, I had the
opportunity to work with and observe Jim on practically a daily basis.
   Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 16 of 30



       The contemporary system of oversight of the Intelligence
Community -- which began with the church Committee in 1975-7 6 and
the creation of the Senate Select Committee on Intelligence in L976 --
has from the outset been grounded in a bargain. The Committee (and its
House counterpart) would have broad and deep access to the classified
information of the Intelligence Community, across the spectrum of
human and technical means of collection and the analysis of the fruits of
that collection. In turn, the Committee would establish and implement
multiple controls to safeguard that information.

      As Security Director, Iim was at the center of the Committee's
successful effort to keep its part of that bargain. He helped to institute
and diligently maintain multiple controls. He was quietly dedicated in
doing his job, willing to work long hours to assist Members and staff
whenever any one of them needed him to do so, and cared about the
success of the missions of both the Committee and the Intelligence
Community.

        There is a further dimension to fim's contribution to the work of
the Committee. The secrets entrusted to the Committee could be made
safe by simply locking them securely away. But to accomplish oversight
the information needs to be used by Members and staff in study and
analysis, whether at their desks, in meetings, or in the field. That
involves physical and electronic access within the Committee,
movement of information from agencies to the Senate, not only in the
Washington, D.C. area, but also around the nation and internationally,
all of which calls for the Security Director's care and attention to detail.

       And within the Committee, on account of executive branch
requests to limit access for especially sensitive information to subsets of
the staff,, the Security Director administers a system to adhere to those
limitations, a complex system which requires the Security Director to
ensure adherence to the different access opportunities of individual
staff members.

        In short fim played a major role in enabling us to do our job, For
that, I believe he deserves a share of the credit for the work done by the
Committee, on behalf of the Senate. That work enables the Committee
to ensure that the Intelligence community has the resources and


                                                                             2
  Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 17 of 30



authorities essential to the nation's security while also enabling the
Committee, through inquiries that are well-known and many more that
will never be publicly known, to ensure that U.S. intelligence agencies
act lawfully.

      Many thanks for the opportunity to present these thoughts.

                                          Sincerely,


                                           il/';J
                                          Michael Davidson




                                                                      3
              Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 18 of 30



                                                                November 2, 2018




   The Honorable Kentanji Brown Jackson


   United States District Judge

   United States District Court for the District
                                                 of Columbia

   E   Prettyman United States Courthouse

   333 Constitution Avenue N.W.

   Washington, D.C. 20001




  Dear Judge Jackson


  MynameisThereseHensley, lamT4yearsoldandretired.
                                                              lamwritingonbehalfofJameswolfe. lhaveknownJimmiesincebirth.
  mother Marie and I were cousins, my mother                                                                                           His
                                             anJ r't"i]rii.," o"ine sioriigr. varie ani-t'*"r" .,buddies,,
  othershomesuntil wegottohighscirool                                                                      growing up, spending time at each
                                               te.. M;ri.mr;iedyoungandhaarrerriistctritu,George,
  years   later' Jimmie and his family in early                                                         atT6orTT,followedbyJimmieacoupleof
  they grew and eventually pursued their
                                                iears ri".o   i*it"
                                                               my grandparents and r wourd often see Jimmie
                                                                                                              and his brother George there. As
                                          own lives' I woulJ.most often see them atramity
  entered the military' EventuallyJimmie                                                   gatnerings. George went off to college and Jimmie
                                          was stationed in o.c ano throughout
  I know he stayed in washington                                                the y.rrl pror"a his colrege education . After
                                   and eventuary wa. in s"crrity in the senate                                                 his miritary service
                                                                               buirding.
 Jimmiehasalwaysbeenakind,.thoughtful,caringperson.
 physical and other afflictions'
                                                               Hetookgreatcaretoseetohisbrother,George,sneedsasGeorgehadsome
                                 Jimmie was th"r" io,. r,is aau *t en r,i *a,
 Jimmie was there to lend support to                                          ulii;,;;;r.      to be by his side ti1 his death. when George died,
                                       his mother and othei famiry merb.r;;;.il;;in"rnv
                                                                                              *rv t .ourd. He was arways the rock everyone
                                                                  to visit his mom .nuiin.ir,,irv as" often ., po,,iur..
 llll*,T;iil1iXii.""H|ffifij:,|'IJllffii,";,,iioint                                                                       r,lr,ny times when he

 Jimmie's mom died several years ago
                                     and he was by her side during-this time, rending
 for comfort. His mom relied on iimmie                                                his support to the rest of her famiry, despite
                                       to'.,rpport arrin-glnany difficult times.                                                     his own need

I have never known Jimmie to be
                                  anything but kind and thoughtful,_always
and frankly was very surprised' Jimmie                                      looking to help someone else. I am aware
                                        hls ot"" trpp"ii"" of family so manv tirio                                     of the charges facing him,
was a quiet' strong' reserved man'                                                    *i*,out asking much for himserf. Arways supportive, he
                                       never discussed any type of poritics ani*here
                                   .He
something up. He always steered clear                                                 in iamity gatt erings even though someone
                                        of tf,e ,rU;e.iiorething for which I admired                                              might bring
                                                                                       him.
There are just three (3) members of his
                                        mom,s immediate family remaining and
support him, as I do. Jimmie is a good person                                I know how much they love Jimmie, as we
                                                                                                                     all do and fully
                                                 believe in th3t.




Therese Hensley



                                   //,t
       Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 19 of 30


 13 November 2018

The Honorable Ketanji Brown Jackson
United States District Judge
United States District Court for the
  District of Columbia
E. Barrett Preffyman United States Courthouse
333 Constitution Avenue N.W.
Washington, D.C. 20001

Dear Judge Jackson,

       I writing   on behalf of James o'Jim" A. Wolfe, who I have known
 professionally and personally for over twenty years.
         I respectfully request the Court give the totality of Jim's stellar military and
 civil service career appropriate weight against the serious transgression, for r,vhich
 he has taken responsibility, prior to his sentencing on December 20th.
         Allow me to provide some details of how I know Jim and why I believe he is
 deserving of leniency.
         I worked with Jim on the U.S. Senate Select Committee on Intelligence
 (SSCD for twelve years, during which he was employed as Security Director. I
 observed him handling our nation's most sensitive classified materials on a daily
 basis, including the fulI extent of covert action and human, signals, and imagery
 intelligence collection and analysis programs of the U.S. Intelligence Community.
During my tenure on the SSCI, my professional relationship with Jim changed
when I became his direct supervisor.
         My employment with the SSCI as a Professional Staff Member began in
early 1997 .In2004,I was promoted to Minority Staff Director. In January 2007,I
took over as Staff Director for the fulI committee and was responsible for
managing and tasking the 44-person, bipartisan staff to carry out legal, budgetary,
and programmatic oversight of the U.S. Intelligence Community. I continued in
this capacity until I departed the SSCI in early 2009.
         At no time during these twelve years did I observe or was I otherwise aware
of Jim mishandling, leaking or compromising classified or committee sensitive
materials and information.
         To the contrary, Jim demonstrated a solemn and unwavering fidelity to the
laws and policies for the retention and safeguarding of information that,    if
disclosed, could harm national security and cost persons their lives. Jim was a
bulwark in this regard during a diffrcult, high-pressured period of congressional
oversight when many SSCI investigations, such as those into the gllt attacks and
        Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 20 of 30
                                                                                         2


  pre-war intelligence on Iraq, were carried out in public and behind closed
                                                                              doors,
  and resulted in the production of both unclassified and highly-classified
                                                                            reports.
         Some matters before the SSCI were so sensitive that tirey were limited
                                                                                  to the
  Chairman, Vice Chairman and the two staff directors. During tire consideration
                                                                                     of
 this information, I had one-on-one dealings with Jim often, u"O tt" unfailing
  demonstrated to me-by his words and by his actions-that the safeguardiig
                                                                                  of the
 information was paramount. I observed that Senators on the committee and fellow
 committee staffers shared the same confidence in how Jim carried out his
                                                                              duties
 and came to rely on him in this regard.
        As I mentioned earlier, my professional relationship with Jim ended in2009.
 However, the friendship we forged at work continued on uft"r I left the committee.
 I know him to be a proud and loving father of his two boys, and he showed
 kindness towards my wife and children over the years we have known each
                                                                                other.
 Recently, we have kept in touch through Christmas cards and the occasional
                                                                                 email
exchanges.
       At some point in our lives, we all fall short of what is required of us. Most
failures are ethical or moral failings; some are violations of law Through
                                                                              my own
professional experience, I understand the significance of the matter before
                                                                               the
Court, and I do not seek to minimize it.
       Knowing Jim as well as I do-as someone r,vho dedicated himselfto
safeguarding classified and sensitive information, as someone who understood
                                                                                   the
 importance of being truthful-I view his actions in the matter before the
                                                                              Court as
 an abenation, an anomaly when viewed against an otherwise accomplished
                                                                                 and
 spotless career.
        Moreover, I believe Jim is profoundly embarrassed by and contrite over
 what he did. I believe he feels he tet down his family and his friends. I further
believe he feels disgraced for violating the trust committee Senators and
                                                                             staff
placed in him. I have no doubt the public reporting and judicial proceedings
concerning his lapses in judgment have shamed him to the core. In sum,
                                                                             the
punishment Jim is already shouldering is considerable and will be
                                                                      everlasting. As
such, I do not believe incarceration is warranted.
       Thank you fol affording me the opportunity to have my voice heard on this
important matter before the Court.

                           Sincerel v.



                          Andrew W. J

                          Poolesville, MD
        Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 21 of 30




                                      ROBERT S. LITT

                                    Chevy Chaseo    MD


Hon. Ketanji Brown Jackson
United States District Court
District of Columbia
333 Constitution Ave., N.W.
Washinglon, D.C. 20001

               Re: United States v. James A. Wolfe. Crim. No. 18-CR-170 (KBJ)

Your Honor:

        I understand that Jim Wolfe is to be sentenced on December 20, after pleading guilty to
making a false statement to the FBI concerning his personal relationship with a reporter. I know
nothing of the facts of the case beyond what is contained in the statement of offense, and as a
former federal prosecutor I do not condone lying to law enforcement officers. However, I have
known Jim professionally for close to ten years, and I am confident that his behavior in this
instance was an aberration that does not reflect his overall integrity and decency.

         As General Counsel for the Office of the Director of National Intelligence from 2009 to
2017,I was a frequent visitor to the classified spaces of the Senate Select Committee on
Intelligence in the Hart Building, for hearings, briefings, or meetings with committee staff. On
many of those occasions I dealt with Mr. Wolfe, who had overall responsibility for ensuring
security at the closed hearing room and the committee's offices. He was unfailingly courteous,
friendly, cooperative and non-partisan. More importantly, he clearly understood and enforced
the importance of protecting the sensitive classified information that the committee dealt with; he
would work with visitors to ensure that they had appropriate access with a minimum of hassle,
but he would not bend or break the rules no matter how friendly he was with you. In other
words, he behaved as a public servant should: attentive to his responsibilities without being in
any way officious.

        I was therefore saddened to read of Jim's arrest and guilty plea, but not in any way
surprised that he has taken responsibility for his actions. I hope that the Court will take account
of Jim's long and meritorious service to the nation, and his otherwise unblemished record and
character, in sentencing him.




                                                      Robert S. Litt
       Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 22 of 30




                                        November 13, 2018


The Honorable Ketanji Brown Jackson
United States District Judge
United States District Court for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, N.W.
Washington, DC 20001


Dear Judge Jackson,

I am writing in relation to the December sentencing of James (Jim) A. Wolfe. I submit this letter
in the hopes that this additional information about Jim is helpful to you.

I met Jim in the Summer of 2000, when I first began working as Foreign Policy Advisor for the
Senate Democratic Leader, Senator Tom Daschle. In that position, I interacted with Jim since he
was the security officer for the Senate Intelligence Committee. I worked in the Senate until the
end of 2005 and occasionally worked with Jim to affange for meetings in the Intelligence
Committee's secure facilities or to arrange to review classified documents. Starting in January
2009I began to work for the White House National Security Council and continued to work
there until January 2013. In that period I also interacted with Jim, though less frequently than I
had when I worked with him in the Senate, in order to arrange for briefings of and meetings with
senators about important national security matters. I also interacted with Jim in20l4 when, as
White House Chief of Staff, I led a negotiation with Senator Feinstein, then Chairwoman of the
Senate Intelligence Committee, on the declassification of a Senate Intelligence Committee
report. Finally, my last interaction with Jim was in July 2017 when I was interviewed by
Intelligence Committee Staff members conducting an investigation of Russian meddling in our
2016 elections. On that occasion, Jim helped schedule my appearance before the committee staff
and assisted me when I arrived the morning of the appearance.

In all my interactions with Jim he was careful, professional and courteous. Over his many years
on the committee staff he developed not just important experience and expertise but also earned
the trust of his superiors and his colleagues, irrespective of party affrliation, afactthat is made
clear by Jim's continuation in his important position even as control of the committee rotated
between Republicans and Democrats in that same period. In all my dealings with him I have not
had any concern about his honesty or his integrity, nor have I personally heard anyone else
question these attributes. I have no knowledge of the facts or circumstances of the matter in your
court, but my interaction with him has been free of any concern about these personal qualities.

As you consider next steps in his case, I hope you will consider his many years of service to the
Senate - service which I personally witnessed - and the country.
       Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 23 of 30
                                                2




I thank you in advance for your consideration of this additional information.

                                             Sincerely,


                                             ,tthL
                                             Denis McDonough
                 Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 24 of 30
  Lisa Peeler


  Ellicott City, MD



  November 4,2OL8

 The Honorable Ketanji Brown Jackson
 United States District Judge
 United States District Court for the District of Columbia
 E. Barrett Prettyman United States Courthouse
 333 Constitution Avenue N.W.
 Washington, D.C. 2000i.

 Re: Sentencing of James Wolfe

 Dear Judge Jackson:


 My name is Lisa Peeler. I am 37 years old and an accountant for the Controller's office at The Johns
                                                                                                      Hopkins Hospital
 have been in this position for over 10 years and earned my Bachelor's degree in Accounting and
                                                                                                  a Master,s degree in
 Business Administration. I have known Mr. Wolfe as a good friend and neighbor for
                                                                                      over three years.

 Mr' Wolfe has informed me of the events surrounding his felony conviction of making a false statement
                                                                                                       to the FBl. ln
 light of these circumstances, I am happy to offer an endorsement of Mr. wolfe's good character.

ln addition to our friendship, Mr. Wolfe is a respectable and caring individual in the community.
                                                                                                   We have attended
numerous community and social gatherings together and interact frequently while walking our
                                                                                                 dogs. Mr. Wolfe has
always had the respect of our neighborhood and he will routinely go out of his way to help someone
                                                                                                       in need. For
example, one of our neighbors needed help unloading a moving truck and Mr. Wolfe willingly
                                                                                               assisted to help unload the
entire truck' This instance, among many others, is indicative of Mr. Wolfe's reputation for helpfulness and generosity
                                                                                                                          in
our neighborhood.

Additionally, Mr. Wolfe also gave my family and parents a wonderful private tour of the Capitol on August
                                                                                                           19, 20j.6. We
all loved the tour, especially my parents. Mr. Wolfe's personal tour was very informative and educational.
                                                                                                            His incredible
knowledge gave such great insight into the building and the workings of Congress. Mr. Wotfe
                                                                                              taught us a lot of the
history of the building and the tour was very insightful. He gave us many exceptionaldetails and
                                                                                                 showed such respect
for the building, system, and all the people. Mr. Wolfe has a great sense of humor and made the tour
                                                                                                      so much fun by
including fascinating facts and humorous anecdotes about the building. We were all grateful
                                                                                             to have such a memorable
personal tour and opportunity to see the beauty and history first hand.

While it is regrettable that Mr' Wolfe has made some unfortunate decisions that resulted in this case, I have
                                                                                                                 witnessed
his remorsefulness for his actions. Although I was shocked to hear of Mr. Wolfe's misconduct,
                                                                                                  it comes as no surprise
that he accepted responsibility for his actions and I believe he will emerge as a better person as a result. I am
                                                                                                                  aware
that he has also been volunteering at Our Daily Bread regularly as well. Mr. Wolfe has expressed deep regret for
                                                                                                                      making
such a serious mistake and it is my sincere hope the Court takes this letter into consideration
                                                                                                at the time of sentencing.

Thank you for taking the time to read my letter.

Sincerely,




Lisa Peeler
   Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 25 of 30




                                                                  24 November 2018


The Honorable Ketanji Brown fackson
United States District fudge
United States District Court for the
District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue N.W,
Washington, D.C.20001

Your Honor:

        I write to attest to the character and conduct of a defendant in your court, Mr.
fames A.  [fim) Wolfe, who is scheduled to be sentenced on December 2O,20LB,for
the serious crime of presenting false testimony to the Federal Bureau of
Investigation.

         By way of introduction, I am retired from the federal government after 35
years of service in national security, including as a commissioned Air Force
intelligence officer, member of the CIA Senior Intelligence Service, member of the
Senior Executive Service in the Executive Office of the President, and professional
staff member of both houses of Congress. After leaving government, I have worked
as a Vice President with the national security consulting firm, Beacon Global
Strategies. Outside of worh I am an ordained Elder in the Presbyterian Church,
where I am actively involved in efforts to alleviate urban poverty and homelessness.

        I have known fim Wolfe well professionally for over ten years, and during
that time, I also became a friend of his. I first met fim in2007 when I was assigned
as a Professional Staff Member to the Senate Select Committee for Intelligence
(SSCI), where I worked for four years under Vice Chairman, Senator Kit Bond.
During my involvement with fim, I believed him to be the best Security Officer I had
worked with in my 35 years in national security service, and I have shared this
assessment with many co-workers.

        At the SSCI, I was in close and daily contact with fim. He was completely
devoted to the mission of the Committee, and he was absolutely on top of every
security-related issue and action. Unlike many Security Officers with whom I had
worked, fim did not make his critical security job "about him". Also, while ensuring
that Members, staff, and he, himselfi, strictly followed all the many rules regarding
classified information, he was focused on the job's key outcome -- protecting
classified information - - not "administrivia".

        I continued to workwith fim when I moved to the House Permanent Select
Committee for Intelligence in zAl,L,where I served four years as Budget Director. In
this position, I was responsible, under Chairman Mike Roger's direction, for
   Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 26 of 30



preparing the classified budget for the lntelligence agencies and negotiating it with
the SSCI. This involved the frequent exchange and control of some of the
government's most highly-classified materials -- a process fim led. He ensured the
security and promptness of these exchanges, including the proper dissemination of
materials to appropriately-cleared officers in Congress and the Executive Branch.

       During my many years working with f im, he showed no political biases and
treated all co-workers and Members of Congress with courtesy and respect. He
took great pride in leading special tours of the Capitol for friends and family of staff.
This was a completely voluntary function that he cheerfully performed, even when
extremely busy with his security responsibilities. I never had any reason to
question his integrity, and I also came to know fim socially as a deeply devoted
family man.

        I also am aware o{, and indeed contributed to, his fund-raising efforts on
behalf of our wounded warriors. fim and his sons personally raised $5,000 for the
Heroes Project by sponsoring their own climb to the summit of Mount Whitney [the
highest peak in the lower 48 states). fim also has been volunteering with Catholic
Charities to help feed the homeless of Baltimore.

       Given everything l know aboutJim, I was shocked and saddened by the
serious lapse that led him to your bench.

        I firmly believe thatthe circumstances of Jim's criminal case are completely
at odds with the main course of his conduct over his 30 plus years of public service
in the U.S. Army and U.S. Senate. Moreover, I believe thatJim's legal difficulties have
left him deeply chastened. Therefore, I believe he is positioned to return to his
community and serve itwith the commitment and talent I know him to possess.

       Accordingly, I respectfully request that you consider the views I have
presented in this letter, along with those of other associates and family members, in
reaching a just wise, and merciful sentence.


                                                    Sincerely,

                                                    a--.,
                                                    Bryan R. Smith
                                                    Alexandria, VA
      Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 27 of 30




                                                                November 2,2018


The Honorable Ketanji Brown Jackson
United States District Judge
United States District Court for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue N.W.
Washington, D.C. 20001

Your Honor:

I write in support of James A. "Jim" Wolfe, who is scheduled to be sentenced in
your court on December 20,2018.

By way of introduction, I arn73 years old, a lawyer by training, who retired from
the federal government in 2001, having spent 31 years in various jobs including
nine years as General Counsel of the Senate Select Committee on Intelligence
(SSCI). When I retired, I was the Inspector General of the Central Intelligence
Agency.

I joined the staff of the SSCI in January, 1987 , having been hired by the
committee's vice chairman, Senator Bill Cohen of Maine, to serve as Minority
Counsel of the committee. My recollection is that Jim had joined the staff shortly
before I arrived, after serving in the security office at the National Security
Agency. At the time, he was deputy to then Director of Security, Paul Joyal.
When Joyal left the committee not long afterwards, Jim assumed his position. For
my part,I was made General Counsel of the committee about ayear after I arrived,
pursuant to an agreement between the Chairman at the time, David Boren, and
Senator Cohen. A Minority Counsel was never subsequently hired in the ensuing
nine years I was with the committee.

I worked quite closely with Jim during that entire nine-year period. As Director of
Security, he was responsible for every aspect of the committee's security: storing
and handling of classified documents; overseeing the security clearances of
committee staff; physical security for the committee's spaces; dealing with
suspected leaks of classified information by Members and staff; enforcement of the
committee's non-disclosure agreements; and dealing with other committees or
individual Members who, from time to time, required access to classified materials
held by the committee.
      Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 28 of 30




While, as Director of Security, he was not involved in the substantive work of the
committee, his job was an important one. The ability of the SSCI to establish and
maintain its credibility as a capable overseer of the Intelligence
Community is dependent upon its ability (real and perceived) to protect the
classified information that is shared with it. Jim, I think, was key to that
credibility. He was respected by his counterparts in the Intelligence Community
whom he made sure understood what he was doing, and how security on his watch
was being administered atthe SSCI.

Over the nine years I worked with Jim, I recall no slip-ups on his part: no
misconduct, no aberrant behavior of any kind, nothing that he should have done
but didn't do. He was quiet and self-effacing, and played everything by the book.
Politics never entered his frame of reference. If you were violating the
committee's security procedures, he was going to come down on you, regardless of
whether you were a Democrat or Republican.

You will understand how shocked I was when I read the accounts in the
newspapers last fall of what he was alleged to have done. It seemed so out-of-
character for the man I had known. Even more dismaying was his subsequent
guilty plea, admitting to having lied to the FBI on several occasions.

I have had trouble coming to grips with all of this. I know nothing of what
happened here other than what I've read in the newspapers. I have not talked with
him about it. Indeed, I have very little contact with Jim over the last sixteen years.

But he remains my friend, andl would, in closing, point out several things to you:

He served the SSCI as its Security Director for 32 years. That in itself is a
remarkable accomplishment. Typically, committee staff changes when a new
Chairman comes in. Jim was there, as I count, for nine different chairmen, five
Democrats and four Republicans.

He would never have been kept on if his job perforlnance had in some manner
been derelict. Indeed, I know of nothing he did or was suspected of doing over the
last32years, personally or professionally, that in any way reflected poorly on him,
until this.

I would simply urge you to consider all of this in deciding what his sentence
should be. He had an exemplary career in the federal government until now. He
      Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 29 of 30




poses no danger to society. Without a doubt, he made serious mistakes   of
judgment, bul his career and reputation have been ruined as a result'

Thank you.

                                                  Sincerely,


                                                  /[t,* tJ-
                                                  L. Britt Snider




Myrtle Beach. SC
        Case 1:18-cr-00170-KBJ Document 43-4 Filed 12/11/18 Page 30 of 30




                                                         Hanover, MD
                                                         November 17,2018



The Honorable Ketanji Brown Jackson
United States District Judge
United States District Court for the
District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue N.W.
Washington, D.C.20001

Dear Judge Jackson,


I am writing to you regarding James Wolfe. I have been the St. Augustine Casserole Coordinate for Our
Daily Bread since 2009. Our Daily Bread is the largest "soup kitchen" in the Maryland and serves 500-
8OO meals every day. The casserole program is the cornerstone to their meal program, and without
community donations, hundreds of people would go hungry each and every day.

Our church community prepares and donates about 65 casseroles each month, and James has been a
regular casserole donor since we began this Ministry almost ten years ago, and James has volunteered
at Our Daily Bread since this ministry began. Six years ago my Dad died a few days before our monthly
November collection date, and I sent an e-mail out to our regular donor asking for help - my dad's
funeral was scheduled the same day as the collection. James was the first one to respond, and he
collected and delivered the casseroles for me. This was a genuinely horrible day for my family, but I will
never forget James' kindness in stepping in and taking over.

I believe in helping our community, and I also believe in forgiveness. I am hoping that you will consider
James' past contributions to our community and the potential contributions he will be able to make.

Please feel free to call me at              if you have any questions.

                                                         Sincerely,



                                                           N0,^ fi           J'r
                                                         Dawn M. Weglein
